Title: To James Madison from David Trufant and Others, 17 October 1803 (Abstract)
From: Trufant, David
To: Madison, James


17 October 1803, Bath. As William Webb, collector for the district of Bath, Maine, has resigned, “the subscribers, merchants & others living in the District of Bath, recommend” to the president’s notice Andrew Greenwood, “a person as well qualifyed in our humble opinion to fill that Office (not to say the best) of any person in this vicinity.” Add “that Mr. Greenwoods public education, moral character & standing in society is such, as to place him in the most favorable point of light with those who know him.” Are “happy to find that several Gentlemen at the seat of Government … can satisfy the President as to any further enquieries he may be pleased to make on this subject.” Would not have taken this step “were it not that some respectable Gentlemen in a remote part of the District have recommended Mr. Shaw, and who would, we presume, most cheerfully have joined in an application in favour of Mr. Greenwood, had they been asked, at the time solicitations were made, without the knowledge of the People of Bath, for Mr. Shaw.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Greenwood”). 3 pp.; signed by Trufant and eight others; docketed by Jefferson.



   
   Originally from Salem, Andrew Greenwood (1773–1816) was a lawyer and community leader in Bath (Henry Wilson Owen, The Edward Clarence Plummer History of Bath, Maine [Bath, Maine, 1976], pp. 134–35; Columbian Centinel, 18 Dec. 1816).



   
   This was probably Joshua Shaw, a Revolutionary War veteran and prominent Bath shipbuilder (Owen, History of Bath, Maine, pp. 118, 135, 137).


